Citation Nr: 1048407	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-30 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
service-connected bilateral pes planus.

2.  Entitlement to an increased evaluation for service-connected 
left knee disability, evaluated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran had active military service from June 1986 to June 
1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, wherein the RO awarded service connection for bilateral 
pes planus and assigned a noncompensable evaluation, effective 
from February 22, 2005, and denied a compensable evaluation for 
the Veteran's previously service-connected left knee disability.  

In April 2009, the RO awarded service connection for hallux 
valgus of the right and left foot, claimed as bunions, and 
assigned noncompensable ratings.  There is no indication that the 
Veteran disagreed with that decision and thus, entitlement to 
compensable ratings for service-connected hallux valgus is not 
before the Board.  

(The decision below addresses the Veteran's claim for an initial 
compensable disability rating for service-connected bilateral pes 
planus.  The Veteran's claim for an increased evaluation of his 
service-connected left knee disability is addressed in the remand 
that follows the Board's decision.)


FINDING OF FACT

The Veteran's service-connected bilateral pes planus has been 
manifested by subjective complaints of pain; there is no 
objective evidence of weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, or pain on 
manipulation and use of the feet, bilateral or unilateral.




CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.57, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Disability Rating

The Veteran asserts that his service-connected bilateral pes 
planus has been more disabling than initially rated.  He contends 
that a compensable rating is warranted.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  "Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned."  38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the 
Veteran's service-connected pes planus, the question for 
consideration is the propriety of the initial evaluation 
assigned, consideration of the medical evidence since the 
effective date of the award of service connection and 
consideration of the appropriateness of a staged rating are 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected bilateral pes planus has been 
evaluated as noncompensably (zero percent) disabling under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5276 for acquired flat feet.  
Under that DC, a noncompensable rating is warranted for mild 
symptoms, identified as symptoms that are relieved by a built-up 
shoe or arch support.  A 10 percent rating is warranted for 
moderate symptoms, identified as weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 30 percent rating is warranted for bilateral 
severe symptoms, identified as objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities.  (Unilateral severe symptoms warrant 
a 20 percent rating.)  A 50 percent rating is warranted for 
pronounced bilateral symptoms, identified as marked pronation, 
extreme tenderness of plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  (A 
30 percent rating is assigned for unilateral pronounced 
symptoms.)  38 C.F.R. § 4.71a, DC 5276 (2010).

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  Rather, the 
attention should be given to anatomical changes, as compared to 
normal, in the relationship of the foot and leg, particularly to 
the inward rotation of the superior portion of the os calcis, 
medial deviation of the insertion of the Achilles tendon, the 
medial tilting of the upper border of the astragalus.  This is an 
unfavorable mechanical relationship of the parts.  A plumb line 
dropped from the middle of the patella falls inside of the normal 
point.  The forepart of the foot is abducted, and the foot 
everted.  The plantar surface of the foot is painful and shows 
demonstrable tenderness, and manipulation of the foot produces 
spasm of the Achilles tendon, peroneal spasm due to adhesion 
about the peroneal sheaths, and other evidence of pain and 
limited motion.  The symptoms should be apparent without regard 
to exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss of 
the power of inversion and adduction.  Exercise with undeveloped 
or unbalanced musculature, producing chronic irritation, can be 
an aggravating factor. 38 C.F.R. § 4.57 (2010).

A review of the evidence associated with record during the time 
period of the claim reveals that the Veteran's service-connected 
bilateral pes planus has been manifested by no worse than mild 
symptoms.  Compensable symptoms, such as those set forth in the 
rating criteria for moderate, severe, or pronounced pes planus 
have not been evidenced at any point during the pendency of the 
claim.

In February 2006, the Veteran underwent a VA examination in 
connection with his claim for service connection for pes planus.  
The Veteran reported a cramping pain in the arches of both feet 
three to four times per week and lasting two to three minutes at 
a time.  He also reported moderate discomfort in his arches upon 
standing for 15 minutes of more.  The discomfort was relieved by 
rest.  Physical examination of the feet revealed very mild pes 
planus.  Weight bearing was noted to be normal, and the forefoot 
was nontender to manipulation.  The examiner noted a bilateral 
bunion with angulation of approximately 20-25 degrees.  The 
examiner also noted minimal degenerative joint disease, as shown 
by x-ray.

The Veteran submitted a statement disagreeing with the VA 
examiner's assessment of his pes planus.  Specifically, the 
Veteran reported his pes planus to cause daily pain and impair 
his range of motion.  He stated that his forefoot was tender to 
manipulation and weight bearing did produce pain after 5 to 10 
minutes of standing.  

VA medical center (VAMC) records show that in May 2007, the 
Veteran was seen for an initial evaluation at the podiatry 
clinic.  He presented with painful bunions and arches.  He rated 
his arch pain as a 6 on a scale of 1 to 10.  He indicated that he 
worked as a salesman and stated that it was becoming increasingly 
difficult to work due to the pain in his feet.  He was cast for 
custom functional orthotics.  In June 2007, the Veteran was 
treated for numbness of the foot.  It was noted that he had 
recently been fitted for orthotic arch supports.  Examination 
revealed a full range of motion of both feet and subjective 
complaints of decreased left foot sensation in no particular 
distribution.  In June 2008, he was seen for an evaluation of his 
orthotics.  He reported significant relief of his pain with the 
orthotics, as well as less callous build up on the bottom of his 
feet.  He inquired as to whether his orthotics needed to be 
replaced.  No other foot complaints were noted.  

In January 2009, the Veteran was afforded a VA examination for 
his feet.  Physical examination of the feet revealed mild 
flattening of the longitudinal and transverse arches bilaterally, 
as well as a bilateral bunion deformity.  No warts or excess 
callus formation were noted, although the Veteran reported the 
formation of calluses that he would trim.  The Veteran was able 
to stand on his toes and heels without difficulty.  The posterior 
tibial and dorsal pedis pulses were full and bounding.  Ankle 
range-of-motion testing revealed dorsal flexion from 0 to 10 
degrees and plantar flexion from 0 to 40 degrees, without pain.  
Inversion and eversion was from 0 to 5 degrees, without pain, 
which the examiner noted to be normal.  A normal range of motion 
for all digits was recorded.  The examiner noted no abnormal 
weight bearing or functional limitations.  Alignment of the 
Achilles tendons was normal.  There was no pain on manipulation 
of the feet.  The examiner found no additional functional 
impairment due to pain, weakness, incoordination, or flare-ups.  
The examiner noted that the Veteran was wearing his orthotics.  
The examiner diagnosed mild pes planus, with mild hallux valgus, 
symptomatic.  During the examination, the Veteran reported that 
he was then currently unemployed, but had been employed as a 
salesman until 2006.  He stated that his job required extended 
days of travel and standing on his feet.  He reported that he 
could no longer perform his job due his difficulty with his feet.  
The examiner, however, found that the Veteran's foot disabilities 
had no effect on usual employment.  

The Veteran's family members submitted statements in support of 
the Veteran's claim.  His father asserted that the Veteran's 
bunions bothered him when he walked or stood.  His brother stated 
that he had noticed that the Veteran could not stand for long 
periods of time due to foot discomfort, often complaining of pain 
in his bunions and arches.  

Based on the relevant evidence of record, the Board concludes 
that a compensable rating for the Veteran's service-connected 
bilateral pes planus is not warranted.  Specifically, neither the 
November 2005 nor the January 2009 VA examination report 
contained evidence by which to assign a compensable rating.  More 
disabling symptoms relating to misalignment, deformity, swelling, 
and callosities were not shown.  Although the Veteran has 
presented subjective complaints of calluses and pain on use, in 
June 2008 he indicated that his custom orthotics had 
significantly reduced his pain and lessened his calluses.  
Further, on examination in January 2009, the VA examiner 
attributed the Veteran's foot pain to his bunions, which were 
subsequently service connected, and not to his pes planus.  The 
Board notes that no compensable symptoms have been noted in the 
Veteran's treatment records or the VA examination reports.  
Relief provided by orthotic shoes and arch supports is already 
contemplated by the noncompensable rating that the Veteran is 
currently assigned.  Thus, the Board concludes that the Veteran's 
bilateral pes planus has been appropriately evaluated as mild in 
nature.  Accordingly, a compensable rating is not warranted for 
any period of the claims process.

The Board has also considered whether a compensable rating might 
be warranted under the factors as described in 38 C.F.R. § 4.40 
and 4.45 (2010).  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  In this 
regard, the Board notes that the January 2009 VA examiner 
specifically found that the Veteran did not suffer from 
additional functional impairment due to pain, weakness, flare-
ups, incoordination, or fatigability.  Although the Veteran has 
stated that arch pain limits his ability to stand for long 
periods of time, he has also stated that his orthotics provide 
relief from that pain.  Thus, the Board finds that the Veteran's 
arch pain has been accounted for by the noncompensable rating 
assigned for mild symptoms relieved by a built-up shoe or arch 
support.  38 C.F.R. § 4.71a, DC 5276.  The Board finds, 
therefore, that the Veteran's symptoms are adequately addressed 
by his noncompensable rating.  

The Board has also considered whether a compensable evaluation is 
assignable under any other potentially applicable DCs.  As noted 
in the introduction, in addition to bilateral pes planus, the 
Veteran is service connected for hallux valgus of the right and 
of the left foot under 38 C.F.R. § 4.71a, DC 5280.  However, the 
issue of compensable ratings under that DC is not before the 
Board.  Further, the Board finds no evidence that the Veteran's 
bilateral pes planus resulted in atrophy of the musculature of 
the right foot or disturbed circulation.  In addition, there is 
no evidence of malunion/nonunion of the tarsal/metatarsal joints.  
Further, there is no indication that the Veteran's bilateral pes 
planus resulted in metatarsalgia, claw foot, or hallux rigidus.  
As such, a compensable rating is not warranted under 38 C.F.R. § 
4.71a, DCs 5277 (weak foot, bilateral), 5278 (claw foot (pes 
cavus)); 5279 (metatarsalgia, anterior), 5281 (hallux rigidus, 
unilateral, severe), or 5283 (malunion of or nonunion of tarsal 
or metatarsal bones) (2010).  Diagnostic Code 5284 (other foot 
injuries) does not apply in this case, as the use of the word 
"other" indicates that this DC is only intended for foot 
disabilities that are not covered by the other individual DCs.  
In this case, the Veteran's foot disability at issue is 
contemplated by a specific DC, which is the one concerning pes 
planus.  Further, while hammertoes have been noted, it has not 
been shown that the Veteran's hammertoes on either foot are a 
result of, or related to, his pes planus.  Thus, the Board finds 
that the Veteran is not entitled to a compensable rating under 
any other DC.  

In finding that a compensable evaluation is not warranted for the 
Veteran's service-connected bilateral pes planus, the Board has 
considered the doctrine of reasonable doubt, but finds that the 
record does not provide an approximate balance of negative and 
positive evidence on the merits.  The Board is unable to identify 
a reasonable basis for granting a compensable rating for the 
Veteran's disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 
(2010).

The above determination is based upon consideration of applicable 
rating provisions.  The Board also finds that the Veteran's 
symptoms are described by the rating criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is so "exceptional or unusual," such that the "the 
available schedular evaluation[] for [his service-connected 
disability] are inadequate," referral for a determination of 
whether the Veteran's disability picture requires the assignment 
of an extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  

Lastly, the Board notes that in Rice v. Shinseki, the United 
States Court of Appeals for Veterans Claims (Court) held that the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
based on a single service-connected disability is part of an 
increased rating claim when that issue is raised by the record.  
22 Vet. App. 447 (2009); see Comer v. Peake, 552 F .3d 1362, 1366 
(Fed.Cir.2009) (holding that TDIU rating must be considered with 
disability rating issue whenever there is "cogent evidence of 
unemployability, regardless of whether [claimant] states 
specifically that he is seeking TDIU benefits.").  But see In re 
Leventhal, 9 Vet. App. 387, 389 (1996) (holding that TDIU is a 
separate claim where based upon multiple service-connected 
disabilities).  

In this case, the Board notes that during the January 2009 VA 
examination, the Veteran reported that he was no longer working 
on account of his foot pain.  Further, in a statement in support 
of claim received in August 2009, the Veteran again stated that 
he was unemployed due, in part, to his foot disability.  The RO 
considered this to be a claim for entitlement to a TDIU rating 
and sent to the Veteran notice on how to substantiate such a 
claim.  In October 2009, the Veteran responded stating that he 
wished to "drop [his] claim for individual unemployability."  
He stated that he was not claiming entitlement to TDIU, but 
rather was seeking a rating under 38 C.F.R. § 3.24.  He then 
stated that he desired to withdraw both issues from 
consideration.  Based on the facts of this case, the Board has 
determined that the issue of entitlement to TDIU need not be 
addressed by the Board in this decision, as it is clear that the 
Veteran withdrew that matter from consideration.  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will attempt 
to obtain on behalf of the claimant.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002)

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

The RO received the Veteran's claim for service connection in 
February 2005.  In March 2005, the RO sent to him a letter 
notifying him of the evidence required to substantiate his claim.  
The letter advised the Veteran of the information already in VA's 
possession and the evidence that VA would obtain on his behalf, 
as well as of the evidence that he was responsible for providing 
to VA, to include private medical evidence.  The RO further 
advised the Veteran on the types of evidence he could submit that 
would support his claim for service connection.  Thus, the Board 
is satisfied that the duty-to-notify requirements as set forth in 
Quartuccio, supra, were satisfied.

The Board notes that Court's decision in Dingess, supra, was 
issued a year after the Veteran's initial claim, and 
approximately one month after he was granted service connection.  
Thus, the February 2005 letter did not include the general 
criteria for assigning disability ratings and effective dates as 
required by Dingess, supra.

VA's General Counsel has held that VCAA notice is not required 
for downstream issues.  VAOPGCPREC 8-2003.  In addition, the 
Board notes that the United States Court of Appeals for Veterans 
Claims (Court) held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. App. 
at 490.  In this case, the Veteran's service connection claim was 
granted and a disability rating was assigned in the rating 
decision on appeal.  As such, no additional notice is required 
because the purpose that the notice is intended to serve has been 
fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has 
adequately fulfilled its obligation to assist the Veteran in 
obtaining the evidence necessary to substantiate his claim.  All 
available evidence pertaining to the Veteran's claim has been 
obtained.  The evidence includes his service treatment records, 
VA treatment records, and VA examination reports, as well as lay 
statements in support of his claim.  The Veteran elected to not 
have a hearing in his case.  

Further, the Veteran was afforded VA examinations in November 
2005 and January 2009.  The VA examiners considered the Veteran's 
subjective complaints of pain and conducted physical examinations 
of the feet.  The Board is satisfied that the examination reports 
contain sufficient evidence by which to evaluate the Veteran's 
bilateral pes planus in the context of the rating criteria and 
throughout the appeal period.  Thus, the Board has properly 
assisted the Veteran by affording him an adequate VA examination.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox 
v. Nicholson, 20 Vet. App. 563 (2007).  


ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral pes planus is denied.




REMAND

The last VA compensation examination concerning the Veteran's 
service-connected left knee disability was conducted in November 
2005.  In his March 2006 notice of disagreement (NOD), the 
Veteran stated that his left knee condition had worsened.  
Specifically, he asserted that he could not walk more than three 
or four blocks without great discomfort.  He reported a burning 
sensation around the patella, and stated that his knee would 
continually give out.  He further reported that his left knee 
disability was negatively impacting his ability to work.  
Moreover, since the November 2005 examination was conducted, it 
appears that the Veteran started physical therapy for his left 
knee disability at the VAMC in Chicago, Illinois.

In light of this information, the Veteran should be scheduled for 
another VA examination to determine the current severity of his 
service-connected left knee disability.  An examination is also 
necessary given that five years have passed since the most recent 
VA compensation examination was conducted.  The evidence has 
become stale, at least as it pertains to the current level of 
disability.  Therefore, the Board finds that the Veteran should 
be afforded another VA compensation examination.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).

The Board notes that in his March 2006 NOD, the Veteran indicated 
that his left knee disability affected his ability to work.  
Further, in a statement in support of claim received by the RO in 
August 2009, the Veteran stated that he was unemployed due to his 
service-connected conditions.  Although as indicated above, the 
Veteran withdrew his claim for a TDIU rating, in order to fully 
assess the nature and severity of the Veteran's service-connected 
left knee disability, as part of VA examination to be afforded on 
remand, the examiner should be requested to provide a medical 
opinion addressing the question of whether the Veteran's service-
connected left knee disability renders him unemployable.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Friscia v. Brown, 7 Vet. App. 
294, 297 (1995).  Such opinion must be based upon consideration 
of the Veteran's current medical condition as well as his 
documented history and assertions, to include employment history 
and education, and medical evidence associated with the record.  
38 U.S.C.A. § 5103A.

Further, on examination in November 2005, the VA examiner 
indicated that x-ray findings included degenerative joint disease 
of the left knee.  The Board notes that the Veteran's left knee 
disability is evaluated under 38 C.F.R. §4.71a, Diagnostic Code 
5257.  In VAOPGCPREC 23-97, VA's General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  Thus, on 
remand, the RO should consider the potential applicability of 
VAOPGCPREC 23-97 to the Veteran's increased rating claim.  (It is 
not clear what disability of the knee the RO has service 
connected.  As noted above, the disability has been rated as 
causing lateral instability or subluxation, and the RO has 
characterized the service-connected disability as "knee 
injury," but the RO also considered range of motion in its 
February 2006 rating decision, as though the Veteran was service-
connected for something akin to arthritis.)

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his service-connected 
left knee disability since February 
2004.  The AOJ should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that 
have not been previously secured and 
associate them with the claims folder.

The evidence of record also indicated 
that the Veteran has received 
treatment physical therapy at the VAMC 
in Chicago, Illinois.  A query should 
be made for any records for the 
Veteran from that facility.

2.  After completing this development, 
the AOJ should schedule the Veteran 
for a VA examination in connection 
with his claim for an increased 
evaluation of his service-connected 
left knee disability.  The claims 
folder, and a copy of this remand, 
must be provided to and reviewed by 
the examiner as part of the 
examination.  (Advise the Veteran that 
failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  

The examiner should be asked to 
provide a complete assessment of the 
severity of the Veteran's service-
connected left knee disability.  The 
examiner should comment on any 
arthritis and its relationship to 
service-connected disability.  The 
examiner should also describe any 
lateral instability or recurrent 
subluxation as nonexistent, 
"slight," "moderate," or 
"severe."  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported 
in detail.

The examiner should report the ranges 
of motion for the left knee and state 
whether the Veteran's service-
connected left knee disability is 
manifested by weakened movement, 
excess fatigability, incoordination, 
or pain.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, or pain.  
All opinions should be set forth in 
detail and explained in the context of 
the record.

The examiner should also comment on 
the Veteran's employment and 
employability.  The examiner is 
requested to provide a definite 
opinion as to whether the Veteran's 
service-connected left knee disability 
renders him unable to secure or follow 
substantially gainful employment 
consistent with the Veteran's 
education and occupational experience.  
If the examiner finds that the 
Veteran's service-connected left knee 
disability renders him unable to 
secure or follow substantially gainful 
employment only in combination with 
nonservice-connected disabilities, the 
examiner should say so.  A complete 
rationale for the opinion provided, to 
include citation to pertinent evidence 
of record and/or medical authority, as 
appropriate, should be set forth.

3.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue 
remaining on appeal.  As part of its 
re-adjudication, the AOJ should 
consider whether a separate rating 
under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 is warranted in accordance 
with VAOPGCPREC 23-97.  If any benefit 
sought is not granted, the Veteran 
should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


